DETAILED ACTION
 	Claims 1-20 are pending. This is in response to the application filed on December 3, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program is not one of the eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub  20170185665 (hereinafter Gong)
 	Regarding claims 1, 8 and 15, Gong discloses a device configured to emulate a correlithm object processing system that uses correlithm objects to generate clusters (par. [0024]-[0026] discloses a system for clustering similar content items in same clusters. Also, content items that are not visually consistent with other content items in the clusters within a threshold degree can be removed), comprising: 
 	a memory operable to store a set of correlithm objects, wherein each correlithm object in the set of input correlithm objects is an n-bit digital word of binary values; and 
 a cluster engine implemented by a processor operably coupled to the memory (Fig. 1 and par. [0027]-[0029]), configured to: 
 	compute a set of Hamming distances between the reference correlithm object and the subset of correlithm objects; compare the set of Hamming distances to a second bit threshold value, wherein the second bit threshold value indicates a maximum number of different bits to be considered a member of the cluster; identify one or more correlithm objects from the subset of correlithm objects associated with a Hamming distance that exceeds the second bit threshold value; remove the identified one or more correlithm objects from the subset of correlithm objects that are associated with a Hamming distance that exceeds the second bit threshold value (par. [0045] discloses filtering out content item(s) with a threshold distance (e.g. hamming distance) greater from the cluster center (e.g. reference object) will be removed. Note that content items come in batches (e.g. subset of objects).
Gong does not expressly disclose computing similar bit threshold as anti-hamming distance. However, Gong discloses “…content item can be assigned to a cluster when the distance between the binary hash code of the content item and the binary hash code of the center corresponding to the cluster is within a threshold distance…” (par. [0047]). Thus, Gong suggests a content item is same or less than the threshold distance (hamming distance) meaning more bits similar (e.g. anti hamming) to the binary hash code of the cluster center. Therefore, it would have been obvious before the effective filing date of the claimed in invention to modify Gong such that it teaches to obtain a reference correlithm object; compute a set of Anti-Hamming distances between the reference correlithm object and the set of correlithm objects; compare the set of Anti-Hamming distances to a first bit threshold value, wherein the first bit threshold value indicates a minimum number of the same bits to be considered a member of a cluster; identify a subset of correlithm objects from the set of correlithm objects that are associated with an Anti-Hamming distance that is greater than the first bit threshold value. One would have done so as an obvious variation having two different threshold values for hamming distances, one threshold to compare to if a content item is greater the threshold and the other threshold used to compare if a content item is same or less than the other threshold value.
 generate the cluster that links the reference correlithm object and the correlithm objects in the subset of correlithm objects (par. [0045] discloses how content items are added (linked) into a cluster and Fig. 5 and par. [0051]-[0052] discloses how clusters are generated).  	Regarding claims 2-3, 9-10 and 16-17, Gong further discloses wherein the cluster engine is further configured to: obtain a set of entries, wherein each entry comprises an identifier linked with a set of data values; and transform the set of data values into the set of correlithm objects wherein: the set of data values comprises non-numeric values; and transforming the set of data values into the set of correlithm objects comprises converting the set of data values into numeric values (par. [0031]-[0032] discloses the content can be images or videos then converted into hash codes). 
 	Regarding claims 7, 14 and 20, Gong discloses wherein obtaining the reference correlithm object comprises selecting a correlithm object from the set of correlithm objects (Gong discloses the selected content item is in the center of the cluster used as reference for comparison).

 	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Patent 10037478 (hereinafter Lawrence) 	Regarding claims 4, 11 and 18, Gong does not expressly disclose wherein computing the Hamming distance comprises: performing an XOR operation between the reference correlithm object and the selected correlithm object to generate a binary string; and counting the number of logical high values in the binary string. This is a known process. Lawrence discloses this feature (col. 9, lines 56-63). Therefore, it would have been obvious before the effective filing date of the claimed in invention to modify Gong with Lawrence to further teach the claimed feature. One would have done so using known method in same field of endeavor to arrive at the claimed invention for improvement to yield predictable results.
Allowable Subject Matter
Claims 5-6, 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI M TRAN/Primary Examiner, Art Unit 2432